AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                            Page 1 ofl



                                        UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                     JUDGMENT IN A CRIMINAL CASE
                                  v.                                                                 (For Offenses Committed On or ~er November 1, 1987)



                        Francisco Anaya-Cortez                                                       Case Number: 3:19-mj-21058

                                                                                                    Jerem


REGISTRATION NO. 83579298                                                                                                          MAR 0 1 2019
THE DEFENDANT:
 tz:J pleaded guilty to count( s) _l:_..::of~C.::om~p'..'.'.lai'..'..·n'..'..t~--------_Ji-sEmc~Lli.IER~KJ..JuJ.lsS:oLEiil\sT~.~/ig;!.l:~~ge:!~'-"~\-';-~"¥,6:;R~N;;;l;,;_A-J-_
                                                                                                                                 1

 D was found guilty to count(s)                                                                           BY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                                                    Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                          1

 D The defendant has been found not guilty on count( s)
                                                                                          -------------------
  0 Ccmnt(s)                                                                                 dismissed on the motion of the United States.
                     -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term o~:

                                  !h     TIME SERVED                                          D

  IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative,                          charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Friday, March 1, 2019
                                                                                                  Date of Imposition of Sentence


 Received           -~~-7/
                 DUSM
                                                                                                   ~If?
                                                                                                  HONORABLE LINDA LOPEZ
                                                                                                  UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                                   3: 19-mj-21058
